Citation Nr: 0602127	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  01-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of surgical repair of the medial collateral 
ligament of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to May 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
a right knee disability and established a 10 percent rating.  
The veteran filed a timely appeal with respect to that 
rating.  In August 2003, the Board remanded the claim for 
further development.  The Appeals Management Center (AMC) 
undertook said action and issued a supplemental statement of 
the case in April 2005.


FINDINGS OF FACT

1.  The veteran's residuals of surgical repair of the medial 
collateral ligament of the right knee are manifested by 
limitation of flexion to between 125 and 130 degrees, with 
mild degenerative changes.

2.  There is no evidence of limitation of extension, 
recurrent subluxation, or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of surgical repair of the medial collateral 
ligament of the right knee are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2005); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a right knee 
disability.  In this context, the Board notes that a 
substantially complete application was received in May 2000 
and adjudicated in October 2000, just prior to the enactment 
of the VCAA.  However, during the course of the appeal of the 
rating, in May 2001, the AOJ provided notice to the veteran 
regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The claim was readjudicated in October 
2001, without reference to the prior decision.  

In April 2004, this notice was reissued to the veteran.  At 
this time, he was also instructed to submit any evidence in 
his possession that pertained to his claim.  In April 2005, 
the AMC readjudicated the claim based on all the evidence, 
without taint from prior adjudications.  Given the content of 
these two notices, and the readjudication of the claim, the 
Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the notices 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Private and VA 
treatment records have been associated with the claims 
folder.  Also, the veteran has been examined in conjunction 
with his claim for an increase. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for residuals of surgical 
repair of the medial collateral ligament of the right knee in 
October 2000 and a 10 percent rating was established under DC 
5010-5261.   

Under the rating criteria for musculoskeletal disabilities, 
and in particular those of the knee, DC 5010 rates based on 
traumatic arthritis, and directs that the disability be rated 
as degenerative arthritis under DC 5003.  Under that code, 
the Schedule directs that degenerative arthritis that has 
been established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joints involved.  It further states 
that when the limitation of motion is noncompensable under 
the code, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5003.

The Board notes that a May 1999 magnetic resonance imaging 
(MRI) scan and concurrent x-ray study both demonstrate that 
the veteran has mild degenerative changes in the right knee.  
Thus, DCs 5010 and 5003 are applicable, and direct the 
Board's attention to DCs 5261 and 5260 for limitation of 
motion referable to the knee.

For compensation under DC 5261, there must be limitation of 
extension of the leg.  Findings referable to this veteran's 
right knee all demonstrate normal extension (to zero 
degrees).  See VA examinations in June 2000 and May 2004.  
Thus, this code is not applicable. 

Under DC 5260, when flexion is limited to 60 degrees, the 
rating is noncompensable.  Flexion limited to 45 degrees 
warrants a 10 percent rating.  Flexion limited to 30 degrees 
warrants a 20 percent rating.  The maximum rating under this 
DC (30 percent) is for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should also 
be considered in addition to the criteria set forth in the 
appropriate DCs when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).

In this case, the veteran has had flexion limited to between 
125 and 130 degrees throughout the appellate period.  See VA 
examinations in June 2000 and May 2004.  These measurements 
do not meet the requirements for a rating under DC 5260, 
which again requires limitation to at least 60 degrees.

Because the veteran does not have limitation of extension or 
flexion sufficient to warrant compensation under the code, a 
10 percent rating is appropriate as only one joint is 
affected.  The veteran's functional loss has been considered, 
and found to be adequately compensated by the rating under DC 
5003.  Both VA examinations were conducted in light of the 
DeLuca criteria; each specifically found no additional pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Thus, the Board finds that a rating in excess of 10 percent 
is not warranted.

The Board notes that VA General Counsel has held that a 
claimant who has both arthritis and instability of a knee may 
be granted separate evaluations under DCs 5003 and 5257, 
respectively, without violating the rule against pyramiding 
in 38 C.F.R. § 4.14.  However, any such separate rating must 
be based on additional disabling symptomatology.  That is to 
say that separate evaluations are appropriate so long as 
there is evidence of limitation of motion that meets the 
requirements of the zero percent level under either DC 5260 
or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 
1998).

The veteran's representative has argued for such a separate 
evaluation for the right knee arthritis.  However, this is 
not allowable for two reasons.  First, the veteran's 
disability does not meet the requirements for a zero percent 
rating under either DC 5261 or DC 5260.  Secondly, there is 
no evidence that the veteran has lateral instability or 
recurrent subluxation.  The veteran first complained of his 
knee "occasionally buckling" in October 2001, in the 
context of correspondence to the RO; however, objective 
findings of instability or subluxation have not been found on 
examination, nor have they been noted in the outpatient 
treatment records.  Without such findings, the Board would 
also be prohibited from granting a separate evaluation for 
arthritis.  To do so would violate the law against 
pyramiding, which specifically states that the evaluation of 
the same manifestations under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (2005).  That is to say, 
because the veteran's knee disability is currently rated 
under the DC for degenerative arthritis (DC 5010-5003), a 
separate evaluation for arthritis without additional symptoms 
of instability or subluxation would result in a duplicate 
rating under the same code.   

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126.  In this case, the veteran's 
disability picture has remained constant during the length of 
the appellate period.  Thus, the Board finds that staged 
ratings are not appropriate. 

The Board also has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of surgical repair of the medial collateral 
ligament of the right knee is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


